Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				DETAILED ACTION
	1.	This is in response to application filed on February 14, 20149 in which claim 1-20 are presented for examination.
					(3) Status of Claims
	2.	Claims 1-20 are pending, of which claims 1, 7 and 18 are in independent form. 

					Allowable Subject Matter
	3.	Claim 6 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 6, 11, 14, 16 and 20-21 are rejected under 35 U.S.C 103 as being unpatentable over by Scheu et al.  (US PG Pub 2008/0126992) Published on May 29, 2008 in view of Brouaux et al. (US 2005/0270307) Published on December 08, 2005.
As per claim 1, 18,  Scheu teaches A computer implemented method for dynamically combining graphical information from multiple windows displayed in a graphical user interface, the method comprising: 
displaying a first window comprising a first graphic representation of a first data set(Para[0024]fig 2 discloses first graphical structure displays object, as taught by Scheu); displaying a second window comprising a second graphic representation of a second data set(Para[0024]fig 2 discloses second graphical structure displays second object, as taught by Scheu);
detecting an overlap condition by constantly monitoring a boundary of the first window and a boundary of the second window (fig 2 Para[0036]overlapped windows, as taught by Scheu); and 
in response to detecting the overlap condition: 
processing the first data set to identify a first set of attributes of the first data set, processing the second data set to determine a second set of attributes of the second data set(fig 2 shows objects corresponds to window 202 and 204, as taught by Scheu), 
determining a third set of attributes, the third set of attributes being common to the first set of attributes and the second set of attributes (Para[0024-0027] fig 2 displays objects corresponds to the first window 203 and second window 205, as taught by Scheu), 
generating a third window comprising a third graphic representation based on the first graphic representation and the third set of attributes, and displaying the third window (fig 2 Para[0024-0027] third set of attributes includes all the attribute displays in the first window and all the objects of window 203 displays in window 210, as taught by Scheu).
Scheu does not explicitly teach monitor a boundary of the first window and a boundary of the second window.
On the other hand, Brouaux teaches monitor a boundary of the first window and a boundary of the second window (Para[0028] fig user moves one with to another window, as taught by Brouaux).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Scheu invention with the teaching of Brouaux because doing so would result in increased efficiency by grouping object together.

As per claim 3, the combination Scheu and Brouaux teaches wherein processing the first data set comprises: obtaining the first data set(fig 2, as taught by Scheu); 
identifying an attribute of the first data set represented by the first graphic representation(fig 2, as taught by Scheu); and identifying a plurality of elements of the first data set having the attribute of the first data set (Para[0024-0028, as taught by Scheu); 
wherein a first portion of the plurality of elements having the attribute are represented by the first graphic representation(fig 2 e.g. 202 displayed in window 203, as taught by Scheu), wherein a second portion of the plurality of elements having the attribute are not represented by the first graphic representation(fig 2 e.g. only 204 displayed in window 205, as taught by Scheu).

As per claim 4, the combination Scheu and Brouaux teaches obtaining the second data set (fig 2 e.g. 204, as taught by Scheu); identifying an attribute of the second data set represented by the second graphic representation(fig 2 Para[0024-0027] e.g. 204, as taught by Scheu);; and 
identifying a plurality of elements of the second data set having the attribute of the second data set(fig 2, as taught by Scheu); 
wherein a first portion of the plurality of elements having the attribute of the second data set are represented by the second graphic representation(fig 2 e.g. 204 displayed in window 205, as taught by Scheu), wherein a second portion of the plurality of elements having the attribute of the second data set are not represented by the second graphic representation(fig 2Para[0026-0029], as taught by Scheu).

As per claim 5, the combination Scheu and Brouaux teaches wherein determining the third set of attributes comprises: 
matching the second portion of the plurality of elements having the attribute of the second data set to the first portion of the plurality of elements having the attribute of the first data set (fig 2 e.g. 210, as taught by Scheu); and 42WO 2018/034656PCT/US2016/047231 generating the third set of attributes based on the matching(fig 2Para[0026-0029], as taught by Scheu).

5.	Claims 2, 7-14 and 19-20 are rejected under 35 U.S.C 103 as being unpatentable over by Scheu et al.  (US PG Pub 2008/0126992) Published on May 29, 2008 in view of Brouaux et al. (US 2005/0270307) Published on December 08, 2005 in further view of Sanden et al. (US PG Pub 2014/0379317) published on December 25, 2014.

As per claim 2 and 19, the combination Scheu and Brouaux does not teach selecting, based on the third graphic representation, a field operation for a field specified by the first data set; 
generating an extraction plan using the field operation; and 
performing an operation based on the extraction plan. 
On the other hand, Sanden teaches selecting, based on the third graphic representation, a field operation for a field specified by the first data set (fig 21-22 Para[0154] discloses displays selectable  well data on the map, as taught by Sanden); 
generating an extraction plan using the field operation(Para[0159-0160][0242], as taught by Sanden); and 
performing an operation based on the extraction plan(Para[0159-0160][0242], as taught by Sanden). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Scheu and Brouaux invention with the teaching of Sanden because doing so would result in allow a user to access, generate, or otherwise manipulate one or more CAD data sets representing drawing engineering or other drawings.

As per claim 7,  Scheu teaches A system for extracting fluids, comprising: 
a data repository for storing: 
field data comprising: 
a first data set associated with a first field(fig 2 e.g. 202, as taught by Scheu), and 
a second data set associated with a second field(fig 2 e.g. 204, as taught by Scheu); 
a computer processor, operatively connected to the data repository, for executing: 
a user interface that:
(fig 2 Para[0024] displays first data object, as taught by Scheu), 
displays a second window(fig 2, as taught by Scheu) comprising 
a second graphic representation of a second data set(fig 2 Para[0024] displays second data object in window 205, as taught by Scheu), 
generates a third window comprising a third graphic representation based on the first graphic representation and a third set of attributes, and displays the third window(fig 2 Para[0024-0027] third set of attributes includes all the attribute displays in the first window and all the objects of window 203 displays in window 210, as taught by Scheu);
in response to detecting the overlap condition: 
processes the first data set to identify a first set of attributes of the first data set (fig 2 Para[0024-0028] discloses fist data object, as taught by Scheu), processes the second data set to determine a second set of attributes of the second data set(fig 2 Para[0024-0028] discloses second data object, as taught by Scheu), generates the third set of attributes based on attributes that are common to the first set of attributes and the second set of attributes(fig 2 e.g. 210 displays both data object in overlapping manner of both window, as taught by Scheu).
Scheu does not explicitly teach an extraction plan associated with the first field; and 
a field data analyzer that: detects an overlap condition by constantly monitoring a boundary of the first window and a boundary of the second window; and 
On the other hand, Brouaux teaches a field data analyzer that: detects an overlap condition by constantly monitoring a boundary of the first window and a boundary of the second window(Para[0028] fig user moves one with to another window, as taught by Brouaux);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Scheu invention with the teaching of Brouaux because doing so would result in increased efficiency by grouping object together.
The combination of Scheu and Brouaux does not explicitly teach an extraction plan associated with the first field;
an extraction plan associated with the first field(Para[0159-0160][0242], as taught by Sanden); 


As per claim 8, the combination Scheu, Brouaux and Sanden teaches wherein the computer processor executes an extraction plan generation engine that: 
selects, based on the third graphic representation, a field operation for a field specified by the first data set (fig 21-22 Para[0154] discloses displays selectable  well data on the map, as taught by Sanden);  
generates an extraction plan using the field operation(Para[0159-0160][0242], as taught by Sanden); and sends the extraction plan to a field to perform the field operation based on the extraction plan(Para[0159-0160][0242], as taught by Sanden).

As per claim 9, the combination Scheu, Brouaux and Sanden teaches wherein the first data set comprises: a first plurality of elements(fig 2, as taught by Scheu); and 
a second plurality of elements, wherein the second plurality of elements are not represented in the first graphic representation(fig 2 e.g. only 204 displayed in window 205, as taught by Scheu).

As per claim 10, the combination Scheu, Brouaux and Sanden teaches wherein the third set of attributes comprises: 
a first plurality of elements that are common to the first set of attributes and the second set of attributes (fig 2 e.g. 212, as taught by Scheu); and 44WO 2018/034656PCT/US2016/047231 
a second plurality of elements that are not specified by the first data set (fig 2 e.g. 204 second object, as taught by Scheu), wherein an element having an attribute of the third set of attributes specifies a relationship between an element of the first plurality of elements and an element of the second plurality of elements (fig 2 Para[0024-0027], as taught by Scheu).

	As per claim 11, the combination Scheu, Brouaux and Sanden teaches wherein the relationship 

is one selected from a group consisting of an association(Para[0004-0006][0026], as taught by Scheu), 

a grouping, and a ranking.


	As per claim 12, the combination Scheu, Brouaux and Sanden teaches wherein the first data set 

specifies a name of the first wellsite (Para[0122], as taught by Sanden), a location of the first wellsite 

(Para[0122], as taught by Sanden), and an operation performed at the first wellsite(Para[0122-0127], 

as taught by Sanden).


	As per claim 13, the combination Scheu, Brouaux and Sanden teaches wherein the second data 

set specifies a name of the second wellsite and an operation performed at the second 

wellsite(Para[0122-0127], as taught by Sanden).


	As per claim 14, the combination Scheu, Brouaux and Sanden teaches wherein the third set of 

attributes specifies that the operation performed at the first wellsite and the operation performed at the 

second wellsite are the same operation(Para[0238-0242], as taught by Sanden).


	As per claim 20, the combination Scheu, Brouaux and Sanden teaches obtaining the first data set(fig 2, as taught by Scheu); 
identifying an attribute of the first data set represented by the first graphic representation(fig 2, as taught by Scheu); and identifying a plurality of elements of the first data set having the attribute of the first data set (Para[0024-0028, as taught by Scheu); 
wherein a first portion of the plurality of elements having the attribute are represented by the first graphic representation(fig 2 e.g. 202 displayed in window 203, as taught by Scheu), wherein a second portion of the plurality of elements having the attribute are not represented by the first graphic representation(fig 2 e.g. only 204 displayed in window 205, as taught by Scheu).

						


						Conclusion
	   
9.  	Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner 

can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by 

telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-

4088.  The fax phone number for the organization where this application or proceeding is assigned is 

571-273-8300.  Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system.  Status information for published applications may be 

obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is

available through Private PAIR only.  For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

a USPTO Customer Service Representative or access to the automated information system, call 800-

786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/
Primary Examiner, Art Unit 2175      
Friday, March 12, 2021